DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claim 16 is cancelled, and all previously given rejections for this claim are considered moot. Claims 1, 6, 8-9, and 14 are currently amended. Claims 2-5, 7, 10-13, and 15 are presumed to be original (Applicant is reminded to include status identifiers for each claim – not just currently amended or cancelled claims – as required by 37 CFR 1.121; see particularly MPEP 714.II.C(A)). Claims 1-15 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Specification
	The specification has been sufficiently amended to correct the objectionable language identified in the previous office action, and thus the objection to the specification is withdrawn.
Objection to Claims
Claim 9 has been sufficiently amended to correct the minor informalities objected to in the previous office action, and thus the corresponding objection is withdrawn.
Rejection Under 35 USC 112(b)
	Claims 6, 8, and 14 have been amended to sufficiently remove and/or clarify the indefinite elements and limitations identified in the previous office action such that the corresponding 35 USC 112(b) rejections for these claims are withdrawn.
Rejection Under 35 USC 101
	The claims have been amended but the 35 USC 101 rejections for claims 1-15 are upheld.
Rejection Under 35 USC 103
	The amendments made to the independent claims introduce limitations that are not fully addressed in the previous office action (e.g. identifying computation of and updates of the various sufficient factor groups), and thus the corresponding 35 USC 103 rejections for claims 1-15 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
	On pages 15-16 of the Remarks filed 12/10/2020, Applicant argues that the claims do not recite an abstract idea because they require computation and processing in specific hardware elements, namely machine learning processors, and thus the functions could not be performed by human actors. Applicant’s arguments are fully considered, but are not persuasive. Recitation of generic computing components to perform otherwise-abstract steps does not preclude the steps from being abstract; in the instant case, a human actor would be capable of mentally performing the operations of the invention (i.e. determining sufficient factor groups, processing sufficient factor groups to obtain a topic matrix, identifying computation, and identifying updates) when situated within a data sharing ecosystem or organization. That is, a human, either mentally or with aid of pen and paper, could examine clinical documents to summarize the topics of the document in a sufficient factor group, then combine various sufficient factor groups to determine an overall topic matrix for a plurality of documents and determine when updates have occurred. The machine learning processor is recited at a high level of generality, and when considered in the context of the claim as a whole only amounts to the automation of an otherwise-abstract step and thus this element amounts to the words “apply it” with a computer. 
	On pages 18-19 of the Remarks filed 12/10/2020, Applicant argues that the claims are integrated into a practical application under Step 2A – Prong 2. Specifically, Applicant asserts that the claims “ensure that the computation of the local sufficient factor group and the remote sufficient factor group is identified” along with updates of the local sufficient factor group and the remote sufficient factor group, which “clearly helps to efficiently discover various medical topics from a large dataset of the clinical 
	Applicant’s arguments regarding integration into a practical application are fully considered, but are not persuasive. The only additional elements recited in the independent claims are a generically recited machine learning system comprising a plurality of machine learning processors, and the sending and receiving of data between processors. These additional elements do not provide integration of the abstract idea into a practical application or “significantly more” than the abstract idea itself because they merely automate otherwise-abstract steps (e.g. determining, processing, identifying, and identifying) with generic processing components and allow for insignificant extra-solution data sharing functions that serve as necessary data gathering and outputting steps for forming the overall topic matrix. As presently drafted, the claims do not reflect the alleged technical solutions that Applicant lists and rather merely implement a mental process on “machine learning” processors without including any specific aspects of machine learning or “big data” that would preclude a human actor from performing the steps. Accordingly, the claims are ineligible under 35 USC 101, as explained in more detail below. 
To overcome these rejections in the future, Examiner suggests incorporating more specific elements of machine learning into the claims (note: the mere identifying that computation of or updates to sufficient factor groups has occurred does not relate to any specific aspect of machine learning, and is not utilized in any further calculations or algorithm adjustments that would suggest these steps are not performable by human actors) and/or drafting the claims to reflect such a large volume of data for processing that it would be unreasonable to conclude that the process could be performed by a human actor. 
Rejection Under 35 USC 103
	Applicant’s arguments regarding the combination of Bormann, Nelson, and Xu are rendered moot 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the processor determines… and the processor is further configured to…” (emphasis added). However, its parent claim 1 introduces “a plurality of machine learning processors” and then specifies functions that “each processor” is configured to perform. It is therefore unclear whether “the processor” of claim 4 refers to a specific one of the plurality of processor introduced in claim 1, or whether the functions described are also performed by “each” processor of the plurality of processors, rendering the metes and bounds of the claim indefinite. For purposes of examination, Examiner interprets claim 4 as indicating that any of the plurality of processors introduced by claim 1 are capable of performing the recited functions. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 merely recites “wherein the processor converts each of the local sufficient factor group and the remote sufficient factor group into a corresponding update matrix.” However, its parent claim 7 already includes the limitation “wherein the processor processes the local sufficient factor group together with the remote sufficient factor group by being further configured to: convert each of the local sufficient factor group and the remote sufficient factor group into a corresponding update matrix” (emphasis added). Thus, claim 8 offers no further limitation beyond the limitations already present in its parent claim 7, and is deemed to be in improper dependent form under 35 USC 112(d). Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
In the instant case, claims 1-8 are directed to a system (i.e. a machine) and claims 9-15 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Claims 1 and 9 recite steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting a plurality of machine learning processors, nothing in the claim limitations preclude the steps from practically being performed by a human actor in the mind or with the aid of pen 
determining at least one local sufficient factor group for one or more documents included in the plurality of clinical documents, 
processing the local sufficient factor group together with the remote sufficient factor group to obtain the topic matrix, 
identifying computation of the local sufficient factor group and the remote sufficient factor group, 
and identifying updates of the local sufficient factor group and the remote sufficient factor group. 
Each of these steps may be entirely performed by a human actor in the mind or with aid of pen and paper because a person is reasonably capable of analyzing a clinical document for prevalent topics, combining prevalent topics of multiple documents into an overall topic matrix, and identifying updates to the topics of each document. Thus, the independent claims recite an abstract idea in the form of a mental process.
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 9 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include a machine learning system and a plurality of machine learning processors, as well as the functional additional elements of sending the local sufficient factor group to one or more other processors in the system, and receiving at least one remote sufficient factor group from another processor. Similarly, claim 9 recites the additional elements of a first processor, a machine learning system, and a plurality of machine learning processors, as well as the functional additional elements of sending from the first processor the at least one local sufficient factor group to one or more second processors in the system and receiving at the first processor at least one remote sufficient factor group. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular 
Further, a machine learning system, machine learning processors, and sending and receiving data at processors are generically recited computer elements used to apply the abstract idea in a computer environment. These generically recited computer elements amount to simply implementing the abstract idea on a computer because they are used as tools with which to perform a process that could otherwise be performed by a human actor mentally or with aid of pen and paper and merely digitize the transfer of information. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a machine learning system, a plurality of processors, and the sending and receiving of data among the processors amount to mere instructions to apply the exception, i.e. implementing the exception using generic computer elements. As evidence of the generic nature of the above recited elements, Examiner turns to Applicant's specification. Para. [0129] states "FIG. 9 is a schematic block diagram of an apparatus 900. The apparatus 900 may correspond to one or more processors or machines of the medical topic discovery system of FIG. 1 configured to enable the method of FIG. 8. The apparatus 900 may be embodied in any number of processor-driven devices, including, but not limited to, a server computer, a personal computer, one or more networked computing devices, an application-specific circuit, a minicomputer, a microcontroller, and/or any other processor-based device and/or combination of devices" (emphasis added). This passage, as well as others, make it clear that the invention refers to the use of generic computer elements, and that these generic  "merely applying" the recited exception in a generic computer environment and amounts to mere instructions to apply the limitation using a generic computer. 
Further, the use of a processor-based system that sends and receives data among a plurality of processors to extract topics or concepts from a corpus of documents is a well-understood, routine, and conventional activity, as evidenced by at least Xu et al. (US 20120330958 A1) Fig. 1, [0005], & [0028]-[0032]. In addition, the sending and receiving of data over a network (i.e. sending and receiving local and remote sufficient factor groups) amounts to a well-understood, routine, and conventional computer function performed using generic computer components, as outlined in MPEP 2106.05(d)(II).
Thus, nothing in the claims add significantly more to the abstract idea. The independent claims, when considered as a whole and in combination, are not patent eligible.
Regarding the Dependent Claims
Dependent claims 2, 3, 10, and 11 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the sufficient factor groups. Each limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the Step 2A – Prong 2 and Step 2B analysis remains substantially similar to the independent claims.
Dependent claims 4 and 12 recite that the processor determines a plurality of local sufficient factor groups for a corresponding plurality of documents, and that the processor is further configured to select and send a subset of the plurality of local sufficient factor groups to the one or more other processors in the system. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the sending of the sufficient factor groups. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the Step 2A – Prong 2 and Step 2B analysis remains substantially similar to the independent claims.
Dependent claims 5, 6, 13, and 14 do not recite any additional abstract ideas and also do not 
Dependent claims 7, 8, and 15 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the generation of a topic matrix. Each limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the Step 2A – Prong 2 and Step 2B analysis remains substantially similar to the independent claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20120330958 A1) in view of Heinrich (US 10224119 B1).
Claims 1 and 9
Xu teaches a machine learning system for creating a topic matrix that represents a prevalence of each of a plurality of (Xu abstract, Fig. 1, [0020], [0028]-[0029], noting a set of processors utilize machine learning methods in parallel to perform topic modeling of a set of documents), each processor configured to:
determine at least one local sufficient factor group for one or more documents included in the plurality of  (Xu [0033]-[0036], [0039], noting each document d is succinctly represented as a vector of terms, each topic u is represented as a vector of terms, and a resulting vector v represents each document in the topic space based on the terms discovered in the document. The vector v representing each document in the topic space is considered equivalent to a sufficient factor group for one or more documents. The performance of this process on an arbitrary processor operating in parallel with other processors as noted in [0029] is considered equivalent to the resulting sufficient factor group being a local sufficient factor group);
send the at least one local sufficient factor group to one or more other processors in the system (Xu [0029], noting that the system topic models the documents to create an overall topic-document matrix V with multiple processors in parallel. Such a process being performed with many processors in parallel indicates that sufficient factors v (i.e. rows of the matrix V representing each document in the topic space as in [0036]) determined locally on one processor would then be sent to one or more other processors in the system as part of the parallel topic modelling computation, i.e. to create the overall matrix V representing the entire document corpus in the topic space. Further, [0066]-[0074] discuss broadcasting 
receive at least one remote sufficient factor group from another processor in the system, the at least one remote sufficient factor group being determined by the other processor for another document included in the plurality of  (Xu [0029], noting that the system topic models the documents to create an overall topic-document matrix V with multiple processors in parallel. Such a process being performed with many processors in parallel indicates that sufficient factors v (i.e. rows of the matrix V representing each document in the topic space as in [0036]) determined locally on one processor would then be sent to and received by one or more other processors in the system as part of the parallel topic modelling computation, i.e. to create the overall matrix V representing the entire document corpus in the topic space. Further, [0066]-[0074] discuss receiving broadcasted matrices based on the topic-document matrix V so that updates can be performed using a particular calculating unit and then recombined to form an updated V matrix, considered equivalent to receiving remote sufficient factor groups from other processors);
process the local sufficient factor group together with the remote sufficient factor group to obtain the topic matrix (Xu [0033]-[0036], [0039], noting overall topic-document matrix V with many rows v representing the plurality of documents in the corpus in the topic space; [0066]-[0074] further discuss receiving broadcasted matrices based on the topic-document matrix V so that updates can be performed using a particular calculating unit and then recombined to form an updated V matrix. The creation or updating of the overall matrix V by combining computations from many parallel processors is considered equivalent to processing local and remote sufficient factor groups (i.e. vectors v) together to obtain the larger topic-document matrix V); 
identify computation of the local sufficient factor group and the remote sufficient factor group (Xu [0050], noting a current topic-document matrix V being used to update term-topic matrix U; use of a current matrix V comprised of vectors v (i.e. local and remote sufficient factor groups) is considered equivalent to identifying computation of the vectors because in order to utilize a current matrix V the system must recognize that such a matrix has been computed); and 
identify updates of the local sufficient factor group and the remote sufficient factor group (Xu [0050], [0070]-[0073], noting updating of topic-document matrix V from updated vectors v (i.e. local and remote sufficient factor groups)). 
In summary, Xu teaches a system that utilizes a plurality of parallel processors to create an overall topic-document matrix V from topic-document vectors v representing each document modeled in the topic space (i.e. sufficient factor groups for each document). This matrix can be updated in an iterative process in parallel as described in [0070]-[0074]. Xu does not specify a particular business application or technology area from which the modeled document corpus is retrieved, instead disclosing a generalized “document source” 106 that includes a plurality of generic “documents” sored in a database in [0024]-[0027]. Accordingly, though Xu provides a generic topic modelling system for use in any type of document, it fails to explicitly disclose use of the system to model clinical documents for medical topics as in the instant claim. 
However, Heinrich teaches that clinical documentation is a particular field that contains vast amounts of data that it is beneficial to analyze for clinical concepts / topics in order to quickly summarize and characterize patient populations and accurately predict a set of conditions or outcomes (Heinrich Col2 L34-39, Col4 L3-29). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the generic topic modelling system of Xu specifically to clinical documents so that medical topics are modelled because Heinrich shows that clinical documentation contains vast amounts of data ripe for concept / topic extraction, and that such concept / topic extraction is beneficial in a specifically clinical context in order to summarize and characterize patient populations to accurately predict a set of conditions or outcomes, thus improving care for a patient population (as suggested by Heinrich Col2 L34-39, Col4 L3-29). 
Claim 9 recites substantially similar limitations as claim 1, and is also rejected as above.
Claims 2-3 and 10-11
Xu in view of Heinrich teaches the system of claim 1, and the combination further teaches wherein the local sufficient factor group comprises two sufficient factors, each corresponding to a vector representing a measure between words in the document and a medical topic (Xu [0033]-[0036], [0039], noting each document d is succinctly represented as a vector of terms, each topic u is represented as a 
Claim 10 recites substantially similar limitations as claim 2, and is also rejected as above. 
Claims 3 and 11 recite substantially similar limitations as claims 2 and 10, but for remote sufficient factor groups rather than local sufficient factor groups; because the remote sufficient factor groups are determined in the same way as the local sufficient factors groups (just at a remote parallel processor rather than an arbitrarily selected local processor), claims 3 and 11 are also rejected as above because the local and remote sufficient factor groups are essentially interchangeable in these claims. 
Claims 7, 8, and 15
Xu in view of Heinrich teaches the system of claim 1, and the combination further teaches wherein the processor processes the local sufficient factor group together with the remote sufficient factor group by being further configured to: convert each of the local sufficient factor group and the remote sufficient factor group into a corresponding update matrix; and apply each update matrix to the topic matrix using a projection operation (Xu [0050]-[0052], [0066]-[0074], noting the matrix V (i.e. the topic matrix) is updated using various transformations / projections of the vectors U and V).
Claims 8 and 15 recite substantially similar limitations as claim 7, and are also rejected as above.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Heinrich as applied to claims 1 and 9 above, and further in view of Mahoney (US 20200366495 A1).
Claims 4 and 12
Xu in view of Heinrich teaches the system of claim 1, and the combination further teaches wherein: the processor determines a plurality of local sufficient factor groups for a corresponding plurality of documents  (Xu [0033]-[0036], [0070]-[0074], noting each processor can calculate a vector v 
However, the combination fails to explicitly disclose wherein the processor is further configured to select and send a subset of the plurality of local sufficient factor groups. However, Mahoney teaches that in a peer-to-peer data sharing topology (i.e. considered analogous to the parallel processing topology of Xu), one node may select and send all or a portion (i.e. subset) of data to its peer nodes (Mahoney [0061], noting “a network node transmits all or a portion of its randompeers queue to a selected peer node”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the parallel processing methods of the combination such that a particular node may share a portion of its data with a selected peer node as in Mahoney in order to ensure that the parallel processors each maintain a fresh randompeers queue when sharing data in a random peer-to-peer topology, while allowing greater flexibility in data sharing such that the node controls whether all or a portion of data is shared (as suggested by Mahoney [0061]). 
Claim 12 recites substantially similar limitations as claim 4, and is also rejected as above.
Claims 5 and 13
Xu in view of Heinrich teaches the system of claim 1, but the combination fails to explicitly disclose wherein the processor sends the at least one local sufficient factor group by being further configured to randomly select, from among a plurality of other processors in the system, the one or more other processors to which to send the local sufficient factor group. However, Mahoney teaches that in a peer-to-peer data sharing topology (i.e. considered analogous to the parallel processing topology of Xu), data may be shared from one node to another by random sampling of the peer nodes (Mahoney [0059]-[0060], noting “In practice, it may not be feasible for every node to exchange messages with every other node in a large network, where nodes may regularly join and leave the network, either purposefully or due to failure, and where the network may suffer from broken or slow links, as in the case of a decentralized network, wherein independent operators may maintain various nodes. High levels of scalability, reliability, and efficiency can be achieved if each node exchanges messages with peers selected from a uniform random sample of all nodes currently available in the network.”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the parallel 
Claim 13 recites substantially similar limitations as claim 5, and is also rejected as above. 

 Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Heinrich as applied to claims 5 and 13 above, as further evidenced by “Gibbs sampling” from Wikipedia, hereinafter “Wikipedia.” 
Claims 6 and 14
Xu in view of Heinrich and Mahoney teaches the system of claim 1, and the combination further teaches wherein sufficient factor groups are randomly selected (Xu [0049], [0100], noting that the matrix V (i.e. comprised of the sufficient factor groups) can be initialized with random values (i.e. the sufficient factor groups are randomly selected)). However, the combination fails to explicitly disclose that such a process is performed by utilizing an efficient sampling based algorithm. However, Xu does disclose that prior art methods of topic modelling utilize Gibbs Sampling to perform local topic modeling (i.e. to select sufficient factor groups) (Xu [0005]). Examiner notes that Gibbs Sampling is a known efficient sampling-based algorithm for selecting topics of documents (as taught by the prior art disclosure of Xu [0005] and as evidenced by the description of Gibbs Sampling from Wikipedia Pg 1 as a sampling algorithm, a randomized algorithm, and useful for approximating a joint distribution of a subset of variables such as latent variables). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the random selection of sufficient factor groups as in the combination such that random selection is performed via an efficient sampling-based algorithm like Gibbs Sampling because this type of technique is a known method of performing such a step that would be familiar to one of ordinary skill in the art. 
Claim 14 recites substantially similar limitations as claim 6, and is also rejected as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626            

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687